Citation Nr: 0806555	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a low back 
disability. 

3.	Entitlement to service connection for a disorder 
manifested by atypical chest pain, claimed as an 
"enlarged heart" and costochondritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from February 2, 
1976 to February 17, 1977, when he was honorably discharged.     

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claims of entitlement 
to service connection for hypertension, a low back condition 
and atypical chest pain, claimed as an "enlarged heart" and 
costochondritis.  The veteran perfected his appeal by filing 
a substantive appeal (VA Form 9) in March 2005.   

The veteran presented testimony before the undersigned 
Veterans Law Judge at a January 2008 travel board hearing.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

The issue of the veteran's entitlement to service connection 
for atypical chest pain is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC. VA will 
notify the veteran if further action on his part is required.



FINDINGS OF FACT

1.	A preponderance of the competent medical evidence of 
record demonstrates that the veteran's hypertension, 
manifested decades after military service, is not 
attributable to his period of active military service.

2.	The competent medical evidence of record does not include 
a current diagnosis of a low back disability.


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.	A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hypertension and a 
low back condition.  The third issue on appeal, entitlement 
to service connection for a disorder manifested by atypical 
chest pain, is being remanded for further evidentiary 
development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that a letter was 
sent to the veteran in June 2004 which was specifically 
intended to address the requirements of the VCAA.  The letter 
from the RO specifically notified the veteran that to support 
a claim for service connection, the evidence must show an 
injury in military service or a disease that began in or was 
made worse during military service, or that there was an 
event in service which caused injury or disease; a current 
physical or mental disability; a relationship between your 
current disability and an injury, disease or event in 
military service. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the June 
2004 VCAA letter, the veteran was informed that VA would 
request relevant records held by any Federal Agency.  This 
may include medical records from the military and from VA 
hospitals.  This letter also advised the veteran that VA can 
assist you "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The June 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The June 
2004 letter instructed the veteran that "if there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not received Dingess notice.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's atypical chest pain, 
hypertension and low back condition.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

The veteran's claims have been denied based on a lack of 
evidence as to element (2) current disability and element 
(3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned continue 
to be moot.
Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits without affording the 
veteran Dingess notice.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well-informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the two issues now under 
consideration has been identified and obtained, to the extent 
possible.  The evidence of record includes service medical 
records and outpatient treatment reports.  The veteran 
underwent a VA examination in October 2004.  The veteran and 
his representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran presented personal testimony at a travel board 
hearing in January 2008.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for hypertension.

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, such as hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Continuity of symptomatology

In order to show a chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim.  There must be competent medical 
evidence unless the evidence relates to a condition as to 
which lay observation is competent to identify its existence.  
See 38 C.F.R. § 3.303(b) (2007).

Analysis 

With regard to Hickson element (1), current disability, the 
veteran has been diagnosed with hypertension in several 
outpatient reports, including in November 2000, July 2004 and 
November 2004.    

Concerning Hickson element (2), in-service incurrence of a 
disease, there is no evidence of complaints, diagnosis or 
treatment of hypertension in service.  The veteran's 
enlistment examination of February 1976 noted normal blood 
pressure readings.  His discharge examination of February 
1977 describes normal heart and normal vascular system with 
normal blood pressure readings.  There is no diagnosis of 
hypertension.  

There is no also medical evidence of hypertension within one 
year after service.  Indeed, the first diagnosis of 
hypertension appears to have been over two decades after 
discharge.  The veteran is therefore not afforded the 
presumption found in 
38 C.F.R. §§ 3.307, 3.309.  

Thus, Hickson element (2) is not met and the veteran's claim 
fails on that basis alone.

With respect to Hickson element (3), there is of record no 
competent medical opinion which serves to link the veterans 
currently diagnosed hypertension to his military service.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to service connection for a low back 
disability. 

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Crucial to the award of service connection is the existence 
of a disability. Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Analysis

With regard to Hickson element (1), current disability, 
although the veteran has complained of low back pain on 
several occasions, there is of record no diagnosis of a low 
back condition.  

The Board notes that pain, in and of itself, does not 
constitute a disability for which service connection may be 
granted for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  As there is no diagnosis of an 
underlying low back condition, service connection cannot be 
granted.  

To the extent that the veteran himself believes that he has a 
back disability, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992);
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of a diagnosed back disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

Thus, Hickson element (1) is not met and the veteran's claim 
fails on that basis alone.  
  
For the sake of completeness, the Board will briefly discuss 
elements (2) and (3).  

Concerning Hickson element (2), in-service incurrence of 
disease or injury, there is no evidence of either disease of 
or injury to the veteran's low back.  His discharge 
examination of February 1977 noted a normal spine, and there 
was no diagnosis of a back disorder.  Thus, Hickson element 
(2) is not met.    

Without a finding of Hickson elements (1) and (2), element 
(3), medical nexus, is impossible.  Indeed, there is of 
record no competent medical nexus opinion.  
The veteran stated that his military occupation as an 
infantryman caused his low back pain, see the December 2004 
NOD and the January 2008 hearing transcript.  However, as was 
discussed by the Board above, the veteran is not competent to 
comment on medical matters such as etiology.

The board adds that the veteran has been provided with ample 
opportunity to submit medical evidence as to the existence of 
a low back disability.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back condition.  The benefit sought on appeal is 
accordingly denied.

ORDER


Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back condition is 
denied.


REMAND


3.	 Entitlement to service connection for a disorder 
manifested by atypical chest pain, claimed as an 
"enlarged heart" and costochondritis.  

For reasons stated below, the Board finds that this issue 
must be remanded for a medical examination and opinion.  

The veteran has been diagnosed with atypical chest pain, with 
various etiologies (or no etiology).   

In a July 1976 service medical record, the veteran complained 
of chest pain; 
a diagnosis of costochondritis was given.  In an August 1976 
report, however, pleuritic chest pain of "unknown etiology" 
was assessed.  The veteran's February 1977 military discharge 
physical examination indicated a normal heart.  The examiner 
noted that a chest X-ray was within normal limits.  

In an October 4, 2004 VA examination record, the veteran was 
diagnosed with "atypical chest pain, not costochondritis."  
The 2004 VA examiner opined that "the veteran's chest pain 
during military service was [of the] pleuritic type and over 
the right side of the chest . . . .  The present . . . chest 
pain is over the left side . . . .  Therefore, the veteran's 
present chest pain is least likely than not related to the 
chest pain he had during his military service . . . ."  

In a November 2, 2004 VA outpatient report, the veteran was 
diagnosed with "atypical chest pain in association with 
mitral valve prolapse."  No opinion was given as to the 
possible relationship of this disorder to military service.  

In summary, there is one reference to costochondritis in 
service and none after; and a recent reference to mitral 
valve prolapse but nothing indicative of hear problems in 
service.  In addition, other medical records indicate that 
there is no specific cause for the veteran's reported chest 
pains.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted]. 

A medical examination and opinion is therefore necessary to 
adequately determine the etiology of the veteran's atypical 
chest pain and whether any identified disability is related 
to his military service.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	The veteran should be accorded an 
examination by a health care 
professional, who should render an 
opinion as to the etiology of the 
veteran's complaints of chest pain.  If 
there is no identifiable cause for the 
complaints of chest pain, this should 
be reported.  If a diagnosed disease 
entity is identified, the examiner 
should then opine as to whether such is 
as likely as not is related to the 
veteran's military service.  A report 
of the examination should be prepared 
and associated with the veteran's VA 
claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


